OPINION
DICE, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Michigan.
At the hearing, the state introduced in evidence the executive warrant issued by the Governor of this State, reciting that it had been made known to him by the Governor of the State of Michigan that appellant “stands charged by COMPLAINT, WARRANT, SUPPORTING PAPERS before the proper authorities, with the crime of LARCENY IN A BUILDING committed in said State,” which warrant authorized the arrest and return of appellant to the demanding state.
The introduction in evidence of the executive warrant, regular on its face, made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Brito, 172 Tex.Cr.R. 409, 358 S.W.2d 122; Ex parte Browder, Tex.Cr.App., 373 S.W.2d 751, and Ex parte Malone, Tex.Cr.App., 378 S.W.2d 330.
No evidence was offered by appellant at the hearing which would authorize his discharge from custody, and no brief has been filed in his behalf.
The judgment is affirmed.